Citation Nr: 0218346	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim 
for service connection for a low back and leg disorder 
characterized as ruptured disc, L4-5, with radiculopathy, 
has been submitted.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) regional office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the 
veteran's claim has been obtained.

2.  By rating decision in April 1964, the claim for 
service connection for fracture of right foot and back 
strain was denied; the veteran did not appeal.

3.  The evidence submitted since the April 1964 rating 
decision pertinent to the claim of service connection for 
low back and leg disorder characterized as ruptured disc, 
L4-5, with radiculopathy bears directly and substantially 
on the specific matter under consideration because it 
reveals a complaint of a back disorder within a few months 
of service; it is by itself or in combination with other 
evidence, so significant that it must be considered in 
order to finally decide the merits of the claim.

4.  A low back and leg disorder characterized as ruptured 
disc, L4-5, with radiculopathy was not shown in service.

5.  The evidence submitted in support of the claim for 
service connection for low back and leg disorder 
characterized as ruptured disc, L4-5, with radiculopathy 
does not establish a nexus between the current diagnosis 
of ruptured disc, L4-5, with radiculopathy and service.

6.  Chronic obstructive pulmonary disorder was not shown 
in service.

7.  The evidence submitted in support of the claim for 
service connection for chronic obstructive pulmonary 
disorder does not establish a nexus between the current 
diagnosis of chronic obstructive pulmonary disorder and 
service.


CONCLUSIONS OF LAW

1.  The rating decision in April 1964, which denied the 
claim for service connection for fracture of right foot 
and back strain, is final.  38 U.S.C.A. § 4005(c) (1958, 
Supp. 1962); 38 C.F.R. §§ 3.109, 19.2 (1964).

2.  New and material evidence has been submitted since the 
April 1964 RO decision pertinent to the claim of service 
connection for low back and leg disorder characterized as 
ruptured disc, L4-5, with radiculopathy and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 3.156 (2002).

3.  A low back and leg disorder characterized as ruptured 
disc, L4-5, with radiculopathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Chronic obstructive pulmonary disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the letter to the veteran dated in August 
2001and the April 2002 Supplemental SOC (SSOC) 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify the veteran of the evidence 
necessary to substantiate his claims.  The RO advised the 
claimant by letter dated in August 2001of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that veteran has had the opportunity to submit 
evidence and argument in support of his appeal.  In this 
regard, he was afforded a personal hearing at the RO.  The 
veteran has not indicated the existence of any outstanding 
Federal government record that could substantiate his 
claims.  Nor has he referred to any other records that 
could substantiate his claims that are currently 
available.  The Board considered the necessity for a VA 
medical examination, but finds that one is not necessary 
to dispose of this appeal because there is no evidence 
that establishes that the veteran suffered from a ruptured 
disc, L4-5, with radiculopathy or chronic obstructive 
pulmonary disorder (COPD) in service.  Since the RO has 
also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that 
in order to reopen a previously and finally disallowed 
claim there must be 'new and material evidence presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

If new and material evidence has been received with 
respect to a claim, which has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. 
§ 5108.  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim. 66 Fed. Reg. at 45,630 (codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2002). 
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  The veteran submitted his claim prior to August 
2001.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Service connection for fracture of right foot and back 
strain was initially denied by rating decision in April 
1964; the veteran did not appeal.  The Board must 
therefore consider the question of whether new and 
material evidence has been received to reopen the claim 
for service connection for a low back and leg disorder 
characterized as ruptured disc, L4-5, with radiculopathy.  
This question goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted. See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131  (West 1991 & Supp. 2002).  In order to show a 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

At the time of the April 1964 rating decision, the record 
included copies of the veteran's service medical records, 
which are negative for any complaints or diagnosis of back 
injury or disease.  The record also included service 
personnel records, which reflected that the veteran was a 
light truck driver in service. The evidence added since 
the April 1964 rating decision, discussed fully below, 
includes a document with the heading "Appeal Docket."  
This document indicates that the veteran had back 
complaints as early as September 1947, which is within one 
year of service.  The U.S. Court of Appeals for the 
Federal Circuit stated,

...some new evidence may well contribute 
to a more complete picture of the 
circumstances surrounding the origin of 
the veteran's injury or disability, 
even where it will not eventually 
convince the Board to alter its ratings 
decision.  Where so much of the 
evidence regarding the veterans ' 
claims for service connection is 
circumstantial at best, the need for a 
complete and accurate record takes on 
even greater importance.

Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board finds that the reference to a back complaint in 
the October 1947 Appeals Docket helps to create a more 
complete picture of the circumstances surrounding the 
origin of the veteran's back injury.  Accordingly, the 
Board finds that new and material evidence has been found 
to reopen the claim for service connection for low back 
and leg disorder characterized as ruptured disc, L4-5, 
with radiculopathy, and the claim is reopened.

Accordingly, since the claim is reopened, the Board will 
examine the entire record to determine if service 
connection is warranted.  Since the RO also reviewed the 
claim on this basis, there is no prejudice to the veteran.  
The veteran's service medical records indicate that he had 
a normal induction physical examination in February 1945.  
Inpatient records show that in early May, he presented 
with complaints of sore throat, headaches and feeling 
feverish.  He denied recent cold, cough, or chills.  
Physical examination revealed the pharynx was injected and 
lungs were clear to auscultation and percussion.  The 
veteran was admitted; during the course of treatment, he 
had elevated white blood count and moderate number of 
moist rales, both hilar regions posteriorly.  The veteran 
was released to pre-duty company, Reconditioning Annex in 
late May.  He underwent a Neuropsychiatric examination in 
early June, where he complained of headaches and chest 
pains.  He reported that he has had chest pains ever since 
he was hit in the chest during a fight a year earlier.  He 
stated that coughing and exercise aggravated the pains.  
The veteran completed 20 days in the pre-duty company in 
mid-June.  Records indicate that he actively participated 
in all athletics, calisthenics, and at least one 10-mile 
march while there.  The note also indicated that the 
veteran felt well upon his release.  

The veteran underwent a discharge physical examination in 
September 1946.  The examination report indicates that the 
chest X-ray was negative and his lungs were normal upon 
examination.  No musculoskeletal defects were found on 
examination.  

A document with the heading "Appeal Docket" and dated in 
October 1947, concerns an appeal for a finding that the 
veteran was disqualified from the receipt of readjustment 
allowance payments.  The document relates that the veteran 
refused an offer of employment unloading lumber from 
freight cars because this was too heavy for him.  The 
veteran indicated that he had not consulted a doctor about 
a back injury because he did not have the money to pay a 
doctor.

Notes from H.C. indicate that the veteran sought treatment 
from the emergency room in May 1978.  His chief complaint 
was lower back pain with no radiation.  He gave a history 
of back problems of a similar nature that have sometimes 
resolved quickly and at other times, been persistent.  X-
rays were taken of the back, which were interpreted to 
show some arthritic lipping and some asymmetry of the 
articular facet of L5-S1 with probably some arthritic 
changes.  After physical examination, the diagnosis was 
osteoarthritis, lumbar, with lower back discomfort, 
secondary to degenerative joint disease.
 
Invoices from M.A. Clinic, indicate that the veteran 
sought treatment on three occasions in December 1984.  The 
diagnoses varied as follows: on two of the visits, the 
diagnoses were COPD and arthritis, and the diagnosis was 
bronchitis on the other visit.  The location of the 
arthritis is not specified.  Another visit is indicated in 
January 1985; a diagnosis of otitis-bronchitis is 
reflected.

The veteran presented to the emergency room at H.B. 
Medical Center in March 1997 with complaints of right leg 
pain radiating from hip.  The veteran reported that he has 
had the pain two or three years off and on.  He stated 
that he when he got out of bed that morning it started to 
hurt him.  He described the pain as shooting down the 
posterior part of his thigh down to his foot on the right 
side.  He stated that it did not bother his left side.  He 
denied recent trauma, or bowel or bladder problems.  The 
emergency room report indicates that the veteran left 
before the treating physician was able to finish his 
examination of the veteran.  The diagnosis was acute back 
pain and paresthesias to the lateral thigh, lateral leg 
and top of the foot-possibly radicular.

Progress notes from H.C. reflect that the veteran 
presented in March 1997 with acute onset of pain in the 
right back with some relief with Vicodin.  No particular 
trauma or significant past history was indicated.  X-ray 
of the spine was interpreted to reveal minimal 
degenerative changes, with no acute lytic lesions.  After 
physical examination, the assessment was lumbar strain 
with mild lumbar radicular symptoms.  The veteran returned 
in April, complaining of persistent pain down his right 
leg to the top of his foot.  After physical examination, 
the assessment was persistent lumbar radiculopathy.

 Records from P.H.C., dated in April 1997, indicate that 
the veteran underwent a right L4-5 osteoplastic laminotomy 
and removal of an extruded disc and foraminotomy.  The 
medical history revealed that the veteran was being 
admitted for surgery because a large disc extrusion at the 
L4-5 level on the right side had been demonstrated 
recently on a MRI (magnetic resonance imaging).  It also 
disclosed that the problem began about four weeks or a 
little over ago, consisting of severe low back pain and 
with extension to the right sciatic region all the way to 
the foot, where he has a tingling sensation.  Past history 
indicated that the veteran still smoked about a pack and a 
half a day and is actually a bit short of breath on 
exercise and has some degree of COPD.  After physical 
examination, the pertinent diagnoses were ruptured disc 
L4-5 right and tobacco abuse.

Records from P.H.C., dated in February 1999, indicate that 
the veteran was admitted in January with complaints of 
fever and left flank pain.  The veteran reported having 
riggers and vomiting within the last 18 hours and urinary 
complaints.  Past medical history included the veteran's 
back surgery and social history included a 60-pack year 
history of cigarettes with the veteran quitting in 1998.  
Concerning the hospital course as it pertained to COPD, 
the discharge summary disclosed that with the patient's 
smoking history, illness, and supine state, he was given 
nebulizer treatments.  At the time of discharge, his lungs 
were clear.  

Statement of Attending Physician, signed by Dr. J.D.K. and 
dated in September 1999, confirms the diagnoses of lumbar 
radiculopathy and COPD.

The veteran testified in a personal hearing at the RO in 
Waco, Texas, in July 2000.  The testimony indicates as 
follows:  the veteran injured his back in service in 
either February or March 1946, while pushing a 21/2-ton 
truck out of a rut.  He sought treatment and was given 
medication and heat was applied.  (Transcript (T.) at p. 
2).  He currently receives treatment for his back.  (T. at 
p. 3).  He has sought treatment for over 50 years without 
a diagnosis except for a little arthritis, then suddenly 
the doctors knew what was wrong after he had a MRI.  (T. 
at p. 4).  He had breathing problems in service and was 
treated with either penicillin or sulfa drugs.  He was 
hospitalized a good while for bronchitis and pharyngitis.  
(T. at p. 5).  He has had shortness of breath ever since 
service, but did not have any prior to service.  (T. at p. 
6).  He saw Dr. S. concerning his breathing and was told 
that he was smoking and had emphysema.  That was back in 
1947 or 1948.  They took stand-up X-rays then.  (T. at p. 
8).  His back has caused the problem with his right leg; 
his diabetes affected "the other parts."  (T. at p. 9).


II.  Analysis 

A review of the record indicates that the veteran does 
have a current disability of chronic obstructive pulmonary 
disease.  However, the veteran's records do not 
demonstrate or intimate a medical nexus between the 
bronchitis shown in service and his current disability.  
The summary of the veteran's stay in pre-duty company in 
June 1945, as well as his discharge examination report in 
September 1946, reveal that the veteran's bronchitis had 
resolved and he was well.  Despite the veteran's 
assertions that he had breathing problems ever since 
service, the first complaint of record is not shown until 
December 1984.  The Appeal Docket from 1947 makes no 
mention of breathing problems, nor does the emergency room 
record from May 1978.  The Board notes that the veteran 
states that he had received treatment from a number of 
doctors, who were deceased and whose records were 
unavailable.  While the Board will acknowledge the 
potential for difficulty in obtaining treatment records 
from so many years ago, the Board must base its decision 
on the objective evidence as presented by the extant 
record.  This record fails to demonstrate chronicity as it 
relates to the veteran's bronchitis in service.  Rather, 
the record shows that COPD arose close to 40 years after 
the veteran's discharge from service and is in no way 
related to his bout with bronchitis in 1945.  Accordingly, 
the Board finds that chronic obstructive pulmonary disease 
is not connected to service.

The veteran indicates that while in service, he sought 
treatment on a number of occasions for back pain and he 
was treated with medication and heating pads.  In a 
statement received by the RO in September 2001, the 
veteran wrote that he is unable to explain the absence of 
entries concerning his back treatment and he asserts that 
the National Personnel Records Center (NPRC) says they 
might have been burned.  In regard to this assertion, the 
Board notes that the veteran's service medical records are 
originally stamped received by the VA in June 1948; the 
fire at NPRC occurred in 1972.  This explanation appears 
implausible.  Nor can the absence of records be otherwise 
explained.  See 38 C.F.R. § 3.304(d) (2002).  Again, the 
Board must base its decision on the evidence in the claims 
file, which shows that service medical records are 
negative for any complaint or diagnosis or treatment of 
back pain or injury.  This includes the report of the 
veteran's discharge physical examination.  The first 
mention of a back injury occurs in an "Appeal Docket" 
dated October 1947, regarding a refusal to accept 
employment in September 1947.  Although the document is 
dated within one year of separation, it does not present 
medical evidence of  a chronic back disorder with a 
definite diagnosis of such.  Nor is there any indication 
of exactly when the alleged back injury occurred, as it 
might have happened at any point after he separated from 
service instead of in February or March 1946 as the 
veteran claims.  Even if the Board were to find that the 
Appeal Docket was credible evidence of an in-service 
injury, there is no evidence to support chronicity from 
that time.  The evidence does not show another complaint 
for back pain until  May 1978, some 32 years after the 
veteran left the service.  Absent any objective evidence 
of a back injury or disorder during service which is 
chronically manifested, the Board does not find service 
connection for a low back and leg disorder characterized 
as ruptured disc, L4-5, with radiculopathy.

Finally, the Board must emphasize that it has no doubt 
about the veteran's good faith in bringing his claim.  The 
Board is confident that the veteran is personally 
convinced that he has a current disability related to 
service.   Ultimately, however, the Board must conclude 
that the medical evidence in this case, or lack thereof, 
is controlling and is simply overwhelmingly against the 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.     
   

ORDER

New and material evidence having been received, the claim 
for service connection for a low back and leg disorder is 
reopened.  

Service connection for a low back and leg disorder 
characterized as ruptured disc, L4-5, with radiculopathy 
is denied.


Service connection for chronic obstructive pulmonary 
disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

